Citation Nr: 0700687	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cardiac arrhythmias, 
including atrial fibrillation and tachycardia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from October 1942 
to October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Newark, New Jersey, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that, after the RO's 
issuance of the April 2005 statement of the case, but prior 
to the RO's certification of the appeal to the Board in 
October 2006, the RO received VA medical records that are 
potentially relevant to the issue on appeal.  However, the 
claims file does not reflect that the RO has considered this 
evidence in light of the claim.

Under these circumstances, a remand for RO consideration, in 
the first instance, of the additional evidence received, is 
necessary, and for the RO to issue a supplemental statement 
of the case reflecting such consideration.  See 38 C.F.R. 
§§ 19.31, 19.37 (2006).

Specifically, the evidence submitted after the April 2005 
statement of the case includes a July 2005 VA psychiatric 
assessment of the veteran, prepared by a psychology intern, 
but co-signed by a psychiatrist.  According to the report, 
the veteran "continues to experience symptoms of anxiety and 
panic, including rapid heartbeat."  Such suggests a possible 
relationship between his service-connected psychiatric 
disorder and the claimed cardiac arrhythmias.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

While an opinion from the Chief of Cardiology at a VA Medical 
Center opined that paroxysmal atrial fibrillation episodes 
are not caused by or the result of military service, the 
physician was not asked whether the claimed cardiac 
arrhythmias, including atrial fibrillation and tachycardia, 
were caused or worsened by the veteran's service-connected 
PTSD.  See 38 C.F.R. § 3.310.  As there is now evidence of 
record which suggests such a possibility, a VA examination is 
necessary.

Under these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo VA examination by a 
cardiologist to resolve the claim on appeal.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As the matter is being remanded, the RO should take the 
opportunity to ensure that VA has complied with the duties to 
notify and assist the veteran with regard to his claim for 
service connection for cardiac arrhythmias, including atrial 
fibrillation and tachycardia, to include as secondary to 
PTSD.  38 C.F.R. § 3.159.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should ensure that the 
appellant is issued proper Veterans 
Claims Assistance Act notification 
appropriate for his claim of entitlement 
to service connection for cardiac 
arrhythmias including atrial fibrillation 
and tachycardia as secondary to PTSD.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
cardiac arrhythmias including atrial 
fibrillation and tachycardia since August 
2005.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already on file, to 
include VA treatment records from the VA 
Medical Center in East Orange. 

3.  The RO should schedule the veteran 
for a VA examination by a cardiologist.  
The claims folder must be provided to and 
reviewed by the doctor.  All tests deemed 
necessary should be accomplished and the 
findings should be set forth in detail.  
A rationale for all opinions expressed 
should be provided.

Following examination of the veteran and 
review of the claims file, the examiner 
should provide a diagnosis for all heart 
disorders identified.  The examiner 
should opine as to whether it is at least 
likely as not (50 percent probability or 
greater) that the veteran suffers from 
cardiac arrhythmias, including atrial 
fibrillation and tachycardia, which is 
caused by the veteran's service-connected 
PTSD.  If not caused by PTSD, the 
examiner should provide an opinion as to 
whether the cardiac arrhythmias, 
including atrial fibrillation and 
tachycardia are worsened beyond the 
normal progress of those disorders by the 
PTSD.  

4.  The RO should then readjudicate the 
matter on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


